Title: From George Washington to Jan Gabriël Tegelaar, 2 August 1783
From: Washington, George
To: Tegelaar, Jan Gabriël


                        
                            Sir,
                            Head Qrs New York State Augt 2d 1783
                        
                        I have been honoured by the receipt of your very polite Letter, acccompanied with the 6 Kegs of Herrings,
                            which have been presented to me by the Patriotic Society of the City of Enkhuysen, which came safe to me a few Days ago,
                            and prove very fine of their kind. For this agreeable and very honourable token of respect and Regard, I beg you to
                            present my most grateful thanks to the Society; and that you will believe that the value of this present is much enhanced
                            by the very polite and obliging manner in which you have been pleased to convey it to me.
                        This Country, Sir, so highly favoured of Providence, has great reason to rejoice in the good wishes and kind
                            assistance of the Freedom-loving Sons of your Republic, to whom we feel ourselves much indebted for their patriotic
                            interposition in our behalf.
                        May the union, so happily commenced, between their Sister States be mutually supported till the latest Ages!
                            May our Interests as our sentiments be durably connected, and may that intercourse of Friendship and commerce which we
                            mutually promise each other, be perpetuated by reciprocal Benefits.
                        May Heaven, whose propitious smiles have hitherto watched over the freedom of your republic still Guard her
                            Liberties with the most sacred protection. And while I thus regard the welfare of your Country at large, permit me to
                            assure you, that I shall feel a very particular desire that Providence may ever smile on your private happiness and
                            domestic pleasures. I am &c.
                        
                            G. Washington
                        
                    